DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-9, as filed on 05/10/2021, are currently pending and considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 4 recites: “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3, line 2 recites: “approximately”. The term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8, line 1 recites: “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9, line 4 recites: “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20170080284 A1 (Hillson).
	Regarding Independent Claim 1, Hillson discloses an exercise step configured for use with leg exercises (riser 20, Figure 3), the exercise step comprising: 
	a main body (riser 20) comprising: 
	a substantially planar and horizontally oriented upper wall  (deck 22, see Figure 3 wherein deck 22 is an octagonal flat upper surface of the riser 20) configured to support a sole portion of a user foot (deck 22 is capable of supporting the sole portion of a user’s foot); 
	and a sloped wall (wall 24C) extending from a bottommost surface of the exercise step (base 28) to the upper wall (wall 24C extends from the base 28 at the lowest point of the device to the deck 22), the sloped wall being configured to support a heel portion of the user foot (wall 24 is capable of supporting a heel portion of a user’s foot on the riser 20).
	Regarding Claim 2, Hillson further discloses the exercise step of claim 1, wherein the exercise step is a single-piece part (see Figure 3 wherein the riser 20 is a single piece of molded plastic). 
	Regarding Claim 3, Hillson further discloses the exercise step of claim 1, wherein the upper wall and the sloped wall each have a horizontal length that are approximately equal to one another (Figure 3: Annotated; the horizontal length of wall 24C is the same as the horizontal length of deck 22 connected to wall 24C).

    PNG
    media_image1.png
    462
    526
    media_image1.png
    Greyscale

Figure 3: Hillson Annotated
	Regarding Claim 4, Hillson further discloses the exercise step of claim 1, wherein the bottommost surface defines a band channel (arch 32, see Figure 3 wherein arch 32 is formed within base 28) for receiving a resistance band (“The arches 32 allow a flexible band, cable, or other cord element to be passed beneath the riser 20 and anchored by the riser 20” ¶ 55). 
	Regarding Claim 5, Hillson further discloses the exercise step of claim 1, further comprising a plurality of ribs (reinforcing walls 34, Figure 4) that support the upper wall and the sloped wall (walls 34 reinforce the structure of riser 20).
	Regarding Claim 6, Hillson further discloses the exercise step of claim 5, wherein the bottommost surface defines a band channel (arch 32) disposed between a first set of ribs of the plurality of ribs and a second set of ribs of the plurality of ribs (Figure 4: Annotated; the first set of ribs is the walls 34 on the left side of arch 32 and the second set of ribs is the walls 34 on the right side of arch 32). 

    PNG
    media_image2.png
    571
    762
    media_image2.png
    Greyscale

Figure 4: Hillson Annotated
	Regarding Claim 7, Hillson further discloses the exercise step of claim 1, wherein the upper wall is an uppermost surface of the exercise step (deck 22 is the uppermost surface of the riser 20).
	Regarding Claim 8, exercise step of claim 1, wherein the sloped wall is substantially planar (see Figures 3 and 4 wherein wall 24C is planar). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110124473 A1 (Kole at al; henceforth Kole) in further view of US 20170239507 A1 (Haas). 
	Regarding Independent Claim 9, Kole discloses a method of exercising a user’s legs (“The illustrated exemplary exercise device 20 is adapted to exercise numerous portions of both a right and left lower leg and both right and left feet of a user” ¶ 31), the method comprising the steps of: 
	providing an exercise step (exercise device 20) comprising a main body (housing 24), the main body comprising: 

    PNG
    media_image3.png
    363
    535
    media_image3.png
    Greyscale

Figure 1: Kole
	a substantially planar and horizontally oriented upper wall (horizontal portion 56); 
	and a sloped wall (angled portion 52) extending from a bottommost surface of the exercise step (rear wall 40) to the upper wall (see Figure 2 wherein the angled portion 52 extends from the rear wall 40 to the horizontal portion 56): 
	stepping on the sloped wall with a heel portion of a user foot (see Figure 1); 
	and a sole portion of the user foot is supported by the upper wall (see Figure 1).
	Kole discloses the invention as substantially claimed, see above. Kole further discloses that the device is for exercising the leg and foot muscles (“the exercise device 20, a user may exercise their right and left calf, right and left arch, all toes on right and left feet, right and left shins, or various other muscles in a user's right and left lower legs and right and left feet” ¶ 31). Kole does not disclose raising the heel portion such that a sole portion of the user foot is supported by the upper wall. 
	Haas teaches an analogous exercise device solving the same issue of exercising the users legs comprising:
	 providing an exercise step (exercise device 100, Figure 10) comprising a main body (platform assembly 102), the main body comprising:
	 a substantially planar and horizontally oriented upper wall (elevated surface 110); 
	and a lower wall (lower surface 108);
	stepping on the lower wall with a heel portion of a user foot (Figure 10);
	 and raising the heel portion such that a sole portion of the user foot is supported by the upper wall (Figure 11; “to perform the calf raise exercise by repeatedly elevating the heels 60 from the lower platform 10 to an elevated position above the elevated surface 110” ¶ 53). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Kole’s exercises to include calf raises by raising the heel portion such that the sole portion of the user foot is supported by the upper wall, as taught by Haas, in order to provide athletes with the ability to effectively strengthen leg muscles without going to the gym, which is optimal for the busy lifestyle (¶ 7: Haas). 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784